Citation Nr: 1640843	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  12-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 10 percent from December 1, 2009, and in excess of 40 percent from February 17, 2012, for right lower extremity varicose veins, status post vein stripping surgery with scars. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active duty for training from July 1982 to October 1982 and from March 1989 to August 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014 the Veteran testified at a Board hearing before the undersigned.  A transcript is of record.  

In December 2013 the Board remanded the claim for development, and it now returns for further review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his varicose veins of the right lower extremity warrant a higher disability rating than those assigned.  While further delay is regrettable, the Board finds that additional development is warranted. 

The most recent VA examination in June 2014 was conducted at 7:45 a.m.  However, at his March 2014 hearing before the undersigned, the Veteran described having tingling in his right foot upon getting up in the morning, having 'massive swelling' by 10:00 or 11:00 a.m., so that his sock will begin to cut off circulation, and by 2:00 p.m. he had "pretty intense pain."  (Hearing transcript, p. 2).  The Board finds that a VA examination conducted in the afternoon or later in the day would be more helpful in addressing the claim.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since June 2013.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  Schedule the Veteran for a VA artery and vein conditions examination to determine the severity of his service-connected varicose veins of right lower extremity, status post vein stripping surgery.  This examination must be scheduled in the afternoon or later in the day as the Veteran reports symptoms worsen throughout the day.  The examiner must review the claims file and electronic VA treatment records in conjunction with the examination.  All indicated tests should be performed and the results reported.  The examiner should address all symptomatology associated with the service-connected right leg varicose veins and address the functional impairment related thereto.

3.  After the above has been completed to the extent possible, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Thereafter, return the case to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




